DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodimer (US 2018/0357027).
(1) regarding claim 1:
Kodimer ‘027 discloses a  printing and copying system (Fig. 1) comprising: 
a server configured to manage user account 5information related to a user, the user account information including a plurality of wallets associated with the user (accounting server 124 in Fig. 1 and paragraph [0024] and [0035], where a plurality of accounts (wallets) associated with the user are being managed), and the plurality of wallets each representing funds available to the user (paragraph [0022], where the account represent fund available); and 
an apparatus connected to the server, the 10apparatus configured to send a printing request for a print job, or a copying request for a copy job, to the server in accordance with an instruction from the user (paragraph [0035], where a job list for document processing jobs associated with the logged in user is shown, and when the user selects one for printing it is requested from the server), 
wherein the server is configured to determine whether to authorise the printing request or copying 15request based on the funds available in the plurality of wallets (paragraph [0035]-[0036], where the server checks the available funds to see if it will cover the costs of the print job).

(2) regarding claim 8:
Kodimer ‘027 further discloses wherein the server or the apparatus is configured to determine the cost of the print job or the copy job (paragraph [0008], where the processor of the apparatus is configured to calculate the cost of the print job).

(3) regarding claim 10:
Kodimer ‘027 discloses a printing system (Fig. 1) comprising: 
25a client computer configured to generate print data in response to an action from a user (paragraph [0035], where a job list for document processing jobs associated with the logged in user is shown, and when the user selects one for printing it, the print data is generated); 
a server connected to the client computer and configured to manage user account information related - 46 - to the user, the user account information including a plurality of wallets associated with the user (accounting server 124 in Fig. 1 and paragraph [0024] and [0035], where a plurality of accounts (wallets) associated with the user are being managed), and the plurality of wallets each representing funds available to the user (paragraph [0022], where the account represent fund available); and 
5a printing apparatus (MFP 104 in Fig. 1 has a printing apparatus portion) connected to the server and configured to send a request for the print data to the server in accordance with a print instruction from the user (paragraph [0035], where a job list for document processing jobs associated with the logged in user is shown, and when the user selects one for printing it is requested from the server), 
wherein, the server is configured to determine 10whether the printing apparatus is authorised to receive the print data based on the funds available in the plurality of wallets (paragraph [0035]-[0036], where the server checks the available funds to see if it will cover the costs of the print job).

(4) regarding claim 16:
Kodimer ‘027 discloses a copying system comprising: 
a copying apparatus comprising a scanning device and a printing device (paragraph [0029, where the MFP contains copy hardware, scan hardware and print hardware); and 
a server connected to the copying apparatus and configured to manage user account information related 10to a user, the user account information including a plurality of wallets associated with the user (accounting server 124 in Fig. 1 and paragraph [0024] and [0035], where a plurality of accounts (wallets) associated with the user are being managed), and the plurality of wallets each representing funds available to the user (paragraph [0022], where the account represent fund available), 
wherein, in accordance with a copy instruction 15from the user, the scanning device is configured to scan a document to generate scanned data and send a copy request for printing the scanned data by the printing device to the server (paragraph [0035], where a job list for document processing jobs associated with the logged in user is shown, and when the user selects one it is requested from the server. The apparatus is an MFP that has printing, scanning and copying functionality, therefore it is inherent that when doing a copy function, the scanning will be contacted first to scan the original document and then with the document being scanned it will be instructing the apparatus to print it), and 
wherein the server is configured to determine 20whether to authorise the copy request based on the funds available in the plurality of wallets (paragraph [0035]-[0036], where the server checks the available funds to see if it will cover the costs of the copy job).

(5) regarding claim 22:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kodimer (US 2018/0357027) in view of VanWinkle et al. (US 2011/0191197).
(1) regarding claim 7:
Kodimer ‘027 discloses all the subject matter as described above except wherein the funds available in the plurality of wallets represents money or number of sheets.
However, VanWinkle ‘197 teaches wherein the funds available in the plurality of wallets represents money (paragraph [0054], where cash is being interpreted as representing money) or number of sheets.
Having a system of VanWinkle ‘197 reference and then given the well-established teaching of Kodimer ‘027 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kodimer ‘027 to include the limitations as taught by VanWinkle ‘197 because where the device does not print until authorized by the manufacturer by application of print units from a customer account. The customer accesses a management system to setup automated purchase of account credits, and automated application of print units to specific managed devices by conversion of account credits. The device consumes or expends the applied print units in performing document processing operations such as printing, scanning, copying, etc., for preselected member computers and non-members may utilize a given device on a job-by-job basis via an agent on the non-member computer (paragraph [0004]).

(2) regarding claim 9:
Kodimer ‘027 discloses all the subject matter as described above except wherein the cost of the print job or the copy job is money or number of sheets.
However, VanWinkle ‘197 teaches wherein the cost of the print job or the copy job is money (paragraph [0054] and [0062], where cash is being interpreted as representing money) or number of sheets.
Having a system of VanWinkle ‘197 reference and then given the well-established teaching of Kodimer ‘027 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kodimer ‘027 to include the limitations as taught by VanWinkle ‘197 because where the device does not print until authorized by the manufacturer by application of print units from a customer account. The customer accesses a management system to setup automated purchase of account credits, and automated application of print units to specific managed devices by conversion of account credits. The device consumes or expends the applied print units in performing document processing operations such as printing, scanning, copying, etc., for preselected member computers and non-members may utilize a given device on a job-by-job basis via an agent on the non-member computer (paragraph [0004]).

Allowable Subject Matter
Claims 2-6, 11-15, 17-21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 2 and 23 discloses the unique and distinct limitations of “wherein: 20the plurality of wallets includes a first wallet and a second wallet, and the server is configured to determine whether to authorise the printing request or the copying request based on the funds available in the first wallet or the 25funds available in the first wallet and second wallet combined”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 3-6 depend on claim 2 either directly or indirectly, therefore a similar analysis applies.
B. Claim 11 discloses the unique and distinct limitations of “wherein 15the plurality of wallets include a first wallet and a second wallet, and the server is configured to determine whether the printing apparatus is authorised to receive the print data based on the funds available in the first wallet or the funds available in the first 20wallet and second wallet combined”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 12-15 depend on claim 11 either directly or indirectly, therefore a similar analysis applies.
C. Claim 17 discloses the unique and distinct limitations of “wherein the plurality of wallets include a first wallet and a 25second wallet, and the server is configured to determine whether to authorise the copy request based on the funds available in the first wallet or the funds available in the first wallet and second wallet- 49 - combined”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 18-21 depend on claim 17 either directly or indirectly, therefore a similar analysis applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675